DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 08/23/2022 has been entered and made of record. 
Rejections under 35 USC 112 first paragraph of claims 1-11 are introduced in view of amendments.
Rejections under 35 USC 112 second paragraph of claims 12-18 are introduced in view of amendments.
Rejections under 35 USC 112 first paragraph of claims 12-18 are maintained. See analysis below.
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
In response to amendments Examiner has replaced the Bertolina reference with the Gregerson reference. Gregerson Fig. 1 depicts a cart having a set of wheels operable to allow the cart to move the CT gantry and the attached detector and source from a first location to a second location. Fig. 2 and ¶ 0029 teach gantry movement including tilting, lateral movement, vertical movement and in/out movement of the gantry relative to the cart. See detailed analysis below.
The Matsumoto reference has been added in view of amendments to claim 2. Matsumoto is a system for contrast enhanced imaging using dual-energy CT imaging. Arterial and venous phases are imaged. Pg. 635, right column, ¶ 1 and 2 and Fig. 1 teach timing of the two phases. First phase starts at around 3 seconds and lasts until 8 seconds (about 5 seconds). Second phase then starts at 8 seconds and acquisition starts at 12 seconds until 17 seconds. Second phase is about 5-9 seconds. See detailed analysis below.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination’s system to include specific time intervals of the separate venous and arterial contrast agent phases. Licato already teaches imaging venous and arterial contrast agent phases. These phases are simply based on the amount of time a contrast agent takes to travel from a patient’s arteries to their veins  Matsumoto teaches defining specific contrast agent phase intervals. The combination constitutes the repeatable and predictable result of simply setting specific phase intervals. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In response to the remaining claim amendments Examiner has updated the detailed analysis below. Examiner finds that Seppi, Feuerlein, and Licato teach the remainder of the newly amended claim language. Please see detailed analysis at the respective claim rejections below. 
Regarding arguments directed to claim 1, Examiner respectfully notes that Applicant has not responded to the combination under 35 USC 103 other than to point out individual deficiencies in each of the references. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
For example, As noted in the 06/23/2022 Final Rejection one skilled in the art would have been motivated to include communication with the pump in order for the system to know the timing of the injection without the input of a user. Seppi discloses that the system coordinates the imaging with respect to the injection timing (abstract and Fig. 3b) and calculates the time elapsed from injection (Fig. 3b). Communicating directly with the pump would allow the system to receive the timing without input from a user. Furthermore, the prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of Seppi, while the teaching of Feuerlein continues to perform the same function as originally taught prior to being combined.
Regarding modifying Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation, Examiner notes that Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.
As noted in the 10/07/2020 Non-Final rejection, regarding rejection under 112 first paragraph of claim 12, Examiner notes that ¶ 0050 generally discloses that the icon can be superimposed on image data. Examiner agrees there is support that the icon is superimposed on reconstructed image data that can be used to perform a procedure. Examiner also agrees that a first and second model can be reconstructed. As noted previously, the issue with support is specifically of an icon operable to be superimposed on a first model and a second model. The specification does not contain support for this. Under the 35 USC 112(a) it is not enough that it may seem obvious to mix and match different aspects of the disclosure together. Rather, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. The fact that one part of the specification teaches superimposing icons on model and another part of the specification teaches specific first and second anatomical models does not amount to express, implicit, or inherent disclosure for superimposing an icon on the specific first anatomical model. See detailed analysis below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 reads, “wherein both of the first model and the second model are operable to be displayed with a display device an in icon may be superimposed thereto.” Examiner notes that the specification does not contain support for superimposing the icon on either a first or a second model. Additionally it does not disclose superimposing the icon on both models. Rather ¶ 0050 generally discloses that the icon can be superimposed on image data. There is no support that an icon is superimposed on these specific models.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular claim 1 now requires first image data used for reconstructing a first model of a first anatomical structure and a first anatomical phase based on the acquired image data at the first energy parameters. Also the claim requires second image data used for reconstructing a second model of a second anatomical structure and a second anatomical phase based on the acquired image data at the second energy parameters. The specification contains no support for imaging different phases of the subject, each with a different power characteristics. For example ¶ 0038, 0041 and 0042 teach imaging different phases to extract a venous and arterial phase. The disclosure for imaging with different power levels relates to imaging to differentiate based on contrast enhancement. There is no disclosure for assigning different power levels to different phases of a subject. Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 currently requires, “wherein reconstructed from the first model image data is operable to generate a first model and reconstructed from the second model image data is operable to generate a second model.” After the recent amendments Examiner finds that this language is unclear. In particular it is not clear what is being reconstructed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,769,912 and claims 1-30 of 9,807,860. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 9,769,912 discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters (claim 1); 
a pump operable to inject a contrast agent into the patient in response to an instruction; (claim 4)
a controller in communication with the imaging system and the pump; (claim 4)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire image data based upon the timing of the injection of the contrast agent and source path. (claim 4)
Remaining claims are rejected similarly as are the claims in view of US Pat. No. 9,807,860.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/823,031 and claims 1-24 of 15/707,387. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/823,031 discloses a discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters (claim 1); 
a pump operable to inject a contrast agent into the patient in response to an instruction; (claim 15)
a controller in communication with the imaging system and the pump; (claim 4)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire image data based upon the timing of the injection of the contrast agent and source path. (claim 15)
Remaining claims are rejected similarly as are the claims in view of US Pat. No. 15/707,387.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant) and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 1, Seppi discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (Seppi teaches a dual-energy contrast enhanced CT imaging system. See pg. 3, ¶ 0030 and ¶ 0024), comprising: 
an imaging system having a source including a first energy source configured to emit first x-rays having one or more first energy parameters and a second energy source configured to emit second x-rays having one or more second energy parameters and a detector, wherein the detector is configured to detect the first x-rays and the second x-rays from the source, wherein the first x-rays have a different energy than the second x-rays; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.” Also see ¶ 0051.)
an imaging system controller operable to execute instructions to control  image data acquisition and movement of at least one of the detector or the source in a non-symmetrical and non-360o rotation path relative to the patient to acquire image data of the patient, wherein the acquired image data is acquired at both the first energy parameters and the second energy parameters and is operable for reconstruction of a first model and a second model; (See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition. Seppi pg. 2, ¶ 0027, “if a full cone detector is used, the system 10 may acquire data while the gantry 12 rotates 180o plus the angle of the beam pattern.” The source/detector are moving in a single rotational direction, that is, not in a rotationally symmetrical way. Seppi ¶ 0040 discloses 3D models of multiple phases.)
a pump operable to inject a contrast agent into the patient; (Seppi Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a mechanical power injector.”)
and a three-dimensional model reconstruction system operable to execute instructions to perform a reconstruction of the first model and the second model wherein the first model is of a first anatomical structure of a first anatomical phase based on the acquired image data at the first energy parameters and the second model of a second anatomical structure of a second anatomical phase based on the acquired image data at the second energy parameters, wherein the first phase is different from the second phase; (Seppi Pg. 4, ¶ 0035 teaches reconstruction of the acquired data to form an image, “subtraction of the first image from the second image will reduce an image contrast (make less visible) for bone and tissue that do not contain the contrast agent, and retain or enhance an image contrast (make more visible) of vessels that contain the contrast agent.” Seppi ¶ 0040 discloses 3D models of multiple phases, “In the above described embodiment, a volumetric composite image (or composite image data) is generated for a prescribed lapsed time after the injection of the contrast agent. However, in alternative embodiments, steps 204 and 206 can be repeated to generate additional volumetric composite images (or composite image data) for different lapsed time after the injection of the contrast agent.”)
wherein the first model and the second model are configured to be displayed with the display device (Seppi ¶ 0026 and 0083 teach a display)
an imaging system operable to acquire image data based upon the timing of the injection of the contrast agent and source path (abstract and Fig. 3b)
In the field of medical imaging systems for coordinating contrast-agent injection timing Feuerlein teaches that said pump operates in response to a pump instruction, a controller in communication with the imaging system controller and the pump to provide the pump instruction to cause injection of the contrast agent related to the acquisition of the image data, and an imaging system controller operable to communicate with the pump through the controller by providing the pump instruction to control initiation and timing of the injection of the contrast agent into the patient (Pg. 2, ¶ 0017 teaches that to coordinate various timing features, "It is possible to this end, for example, to transmit a control signal, where appropriate with a data record, to a contrast agent injector.” That is, initiation and timing of the injection is controlled. Also see start command at ¶ 0070.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a module for communicating with the mechanical pump such that it is operated in response to an instruction. One skilled in the art would have been motivated to include communication with the pump in order for the system to know the timing of the injection without the input of a user. Seppi discloses that the system coordinates the imaging with respect to the injection timing (abstract and Fig. 3b) and calculates the time elapsed from injection (Fig. 3b). Communicating directly with the pump would allow the system to receive the timing without input from a user. Furthermore, the prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of Seppi, while the teaching of Feuerlein continues to perform the same function as originally taught prior to being combined.
In the field of dual-energy CT systems Licato teaches that the first anatomical phase represents a different anatomical position than the second anatomical phase. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.”)
wherein the image data includes a first phase image data of the first anatomical phase and a second phase image data of the second anatomical phase for the reconstruction of the respective first anatomical structure of the first anatomical phase based on the first phase image data and the second anatomical structure of the second anatomical phase based on the second phase image data (As above, Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.” That is, the image data includes a first phase image data of the first anatomical phase and a second phase image data of the second anatomical phase for the reconstruction of respective structures.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Licato (U.S. PG Pub. 2010/0128942) and Matsumoto ( “3D-CT Arteriography and 3D-CT Venography: The Separate Demonstration of Arterial-Phase and Venous-Phase on 3D-CT Angiography in Single Procedure”)
Regarding claim 2, the above combination discloses the system of Claim 1, further comprising:
a timer operable to determine an amount of time that has passed since the beginning of the injection of the contrast agent by the pump; (¶ 0030, “After a prescribed time (e.g., 150 seconds) measured from the point of contrast injection has lapsed, the gantry 12 then rotates about the breast 18 to generate two sets of image data (Step 204).” Also see combination with Feuerlein.)
wherein the imaging system includes an imaging system controller to time image data acquisition of the patient based on the determined amount of passed time by the timer. (See Seppi ¶ 0030, as above.)
In the field of dual-energy CT systems Matsumoto teaches wherein the imaging system controller is operable to identify the first phase image data as about 5 seconds to about 7 seconds and identify the second phase image data as about 6 seconds to about 8 seconds. (Matsumoto is a system for contrast enhanced imaging using dual-energy CT imaging. Arterial and venous phases are imaged. Pg. 635, right column, ¶ 1 and 2 and Fig. 1 teach timing of the two phases. First phase starts at around 3 seconds and lasts until 8 seconds (about 5 seconds). Second phase then starts at 8 seconds and acquisition starts at 12 seconds until 17 seconds. Second phase is about 5-9 seconds.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination’s system to include specific time intervals of the separate venous and arterial contrast agent phases. Licato already teaches imaging venous and arterial contrast agent phases. These phases are simply based on the amount of time a contrast agent takes to travel from a patient’s arteries to their veins  Matsumoto teaches defining specific contrast agent phase intervals. The combination constitutes the repeatable and predictable result of simply setting specific phase intervals. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination discloses the system of Claim 2, further comprising: 
an image data indexer, wherein the image data is collected of the patient over time and time stamped by the timer and the image data indexer is operable to execute instructions to determine whether a selected portion of the image data is regarding a first anatomical phase or a second anatomical phase based on at least one of the indexed time of the image data, prior knowledge of the physiology of the patient, and anatomy of the patient. (Seppi pg. 12, ¶ 0091, “In one embodiment, the image data can be time-binned based on prescribed phase ranges of a physiological cycle” (i.e., phases are determined based on the indexed time of the image data). In an alternative embodiment, the image data can be time-binned based on prescribed amplitude ranges of the physiological cycle.” Also see Seppi ¶ 0040 regarding image time indexing.)
Regarding claim 4, the above combination discloses the system of Claim 3, including the first model of a first anatomical phase and a second model of a second anatomical phase. (As above, Seppi Pg. 4, ¶ 0035 teaches reconstruction of the acquired data to form an image, “subtraction of the first image from the second image will reduce an image contrast (make less visible) for bone and tissue that do not contain the contrast agent, and retain or enhance an image contrast (make more visible) of vessels that contain the contrast agent.” Seppi ¶ 0040 discloses 3D models of multiple phases, “In the above described embodiment, a volumetric composite image (or composite image data) is generated for a prescribed lapsed time after the injection of the contrast agent. However, in alternative embodiments, steps 204 and 206 can be repeated to generate additional volumetric composite images (or composite image data) for different lapsed time after the injection of the contrast agent.”)
Licato teaches that said first model is a first anatomical structure of the first anatomical phase is an arterial phase and that said second model is a second anatomical structure of the second anatomical phase. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.”)

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Licato (U.S. PG Pub. 2010/0128942), Matsumoto ( “3D-CT Arteriography and 3D-CT Venography: The Separate Demonstration of Arterial-Phase and Venous-Phase on 3D-CT Angiography in Single Procedure”) and Gregerson (U.S. PGPub 2008/0212743).
Regarding claim 5, the above combination discloses the system of Claim 4, wherein the imaging system comprises: 
a configurable annular gantry attached to the detector and the source to allow the detector and the source to move within the configurable annular gantry relative to the patient; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy level.” Regarding an annular gantry see Feuerlein Fig. 3.)
wherein the detector is positioned opposed to the source; (Seppi, ¶ 0024)
wherein the detector is operable to move relative to the patient based on a signal from the pump controller regarding timing of the injection of the contrast agent. (Seppi abstract and Fig. 3b and combination with Feuerlein in rejection of claim 1.)
In the field of imaging apparatuses with attached gantries, Gregerson teaches a moveable gantry. (See Gregerson Fig. 1 which depicts a cart having a set of wheels operable to allow the cart to move said gantry and the attached detector and source from a first operating room to a second operating room)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to a cart with wheels for allowing increased mobility of the imaging apparatus. One skilled in the art would have been motivated to modify the system with the previously performed step of attaching wheels onto the imaging apparatus. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Gregerson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of increasing the mobility of the system.
Regarding claim 6, the above combination discloses the system of Claim 5, wherein the source further comprises: 
a single x-ray source tube; (Seppi, ¶ 0043)
a single switch interconnecting the single x-ray source tube and both of the first energy source and the second energy source; (Seppi ¶ 0050, “The x-ray source assembly 20e includes a voltage supply 452 having a switch 454 for switching a supplied voltage between a first level and a second level.”)
wherein the switch is operable to change the power to the single x-ray source tube by selectively powering the single x-ray source tube with either one of the first energy source and the second energy source; (See Seppi ¶ 0050, as above)
wherein the switch is operable to switch between the first energy source and the second energy source to allow for image data acquisition with both the first energy source and the second energy source substantially simultaneously at a selected imaging device position. (See Seppi ¶ 0050, as above and ¶ 0030)
Regarding claim 7, the above combination discloses the system of Claim 5, including a cart having a set of wheels operable to allow the cart to move from a first operating room to a second operating room, wherein the gantry is attached to the cart and includes the detector and the source to move with the cart. (See Gregerson Fig. 2 and ¶ 0029 which teach tilting, lateral, vertical and in/out motion of the gantry relative to the cart.)
Regarding claim 8, the above combination discloses the system of Claim 5, wherein the imaging system further comprises: the imaging system controller is operable to execute instructions to move at least one of the gantry, the detector, and the source to substantially automatically acquire image data of the patient; (See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition.)
wherein the imaging system controller and the controller are a single controller. (The series of steps describes by Feuerlein at ¶ 0030-0034 teach a single control unit to coordinate both contrast agent injection and initiating a scan.)

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Licato (U.S. PG Pub. 2010/0128942), Matsumoto ( “3D-CT Arteriography and 3D-CT Venography: The Separate Demonstration of Arterial-Phase and Venous-Phase on 3D-CT Angiography in Single Procedure”), Gregerson (U.S. PGPub 2008/0212743), and Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant)
Regarding claim 9, the above combination discloses the system of Claim 6, but not the remaining limitations.
In the field of dual energy medical imaging Rappoport teaches that the first energy source operates at a first power selected to have a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA, and wherein the second energy source operates at a second power selected to have a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage. (Rappoport Pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a power source according to the claimed specifications. One skilled in the art would have been motivated to include these previously chosen power specifications in order for the imaging to be compatible with the selected contrast agent. Further, Rappoport Pg. 3, ¶ 0036, “Some of the determining factors concerning what specific parameters to use may comprise radiation exposure, noise, type of contrast agent used, size of area to be scanned, and size of patient and so on.” The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination.	

Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Gregerson (U.S. PGPub 2008/0212743), and Simon (U.S. PGPub 2008/0242978; provided by Applicant).
Regarding claim 12, the above combination discloses the system to acquire image data of a patient with an imaging system using enhanced contrast imaging (see rejection of claim 1), comprising: 
(i) a configurable annular gantry, (see Gregerson, Fig. 2)
(ii) an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters, wherein both the first energy source and the second energy source are positioned in a source unit moveable within a configurable annular gantry, (see rejection of claims 1, 5 and 7 and Feuerlein Fig. 3 )
(iii) a mobile cart having at least one wheel operable to allow the cart to be moved by a user, wherein the configurable annular gantry is coupled to a mobile cart, wherein the mobile cart is operable to allow movement of the configurable annular gantry and the mobile cart from a first location to a second location and the configurable annular gantry is operable to move relative to the mobile cart, wherein the gantry is movably connected to the mobile cart to at least one of (a) tilt relative to the patient, (b) move longitudinally relative to a longitudinal axis of the patient, (c) move up and down relative to the longitudinal axis of the patient, or (d) move transversely relative to the longitudinal axis of the patient; (See Gregerson Fig. 1 which depicts a cart having a set of wheels operable to allow the cart to move said gantry and the attached detector and source from a first location to a second location. Fig. 2 and ¶ 0029 teach tilting, lateral, vertical and in/out motion of the gantry relative to the cart.)
a pump operable to inject a contrast agent into the patient in response to an instruction; (see rejection of claim 1)
a controller in communication with the imaging system and the pump, wherein the controller is operable to control the source unit within the configurable annular gantry and movement of the configurable annular gantry to move the source unit along a selected path relative to the patient which may be a non-360o rotation determined by the controller; (Pg. 11, ¶ 0082, “control,” numeral 40. Seppi Pg. 2, ¶ 0025 teaches that the gantry connected to the detector and source is controlled to rotate around the patient. See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition. Seppi pg. 2, ¶ 0027, “if a full cone detector is used, the system 10 may acquire data while the gantry 12 rotates 180o plus the angle of the beam pattern.”)
a timer operable to determine an amount of time that has passed since the beginning of an injection of the contrast agent by the pump into the patient; (See rejection of claim 1.)
wherein the controller is configured to control a first source path of the first energy source, a second source path of the second energy source, and an emission of energy from at least one of the first energy source or the second energy source to time image data acquisition of the patient based on the determined amount of time that has passed from the injection of the contrast agent to determine from the image data a first model image data and a second model image data; (See rejection of claim 1.)
wherein the controller communicates with the imaging system and the pump regarding timing of the injection of the contrast agent into the patient, acquiring image data based upon the timing of the injection of the contrast agent and the first source path of the first energy source and the second source path of the second energy source, and gating acquiring the image data based on a physiological event of the patient; (See rejection of claim 1 and Seppi ¶ 0027 which teaches synchronizing gating based on physiological event “motion signal representative of a physiological movement of the patient 16 can be used to predictively gate an operation of the x-ray source assembly 20 such that image data can be generated at prescribed phase(s) or prescribed amplitude range(s) of a physiological cycle.”)
In the field of CT imaging Simon teaches a patient tracking device configured to track a location of the patient during an acquisition of image data and an imaging system tracking device to track the imaging system during the acquisition of image data, and that the image data is registered to the patient at least by tracking of the patient with the patient tracking device and tracking of the imaging system with the image system tracking device. (¶ 0006 discloses tracking a patient via a fiducial marker on the patient. ¶ 0026 discloses tracking the imaging device, “The movements of the imaging device 34, such as the C-arm 36 can be tracked with a tracking device 50.” ¶ 0005 discloses registration based on said tracking. Imaging system tracker 50 and patient tracker 50a are both used for navigation and continued registration during acquisition. See ¶ 0038 and ¶ 0037)
wherein reconstructed from the first model image data is operable to generate a first model and reconstructed from the second model image data is operable to generate a second model (See rejection of claim 1 regarding the first and second model and see Simon as above regarding registration of the image data with the patient.)
wherein both of the reconstructed first model and the reconstructed second model are operable to be displayed with a display device an in icon may be superimposed thereto. (See rejection of claim 1 and Simon ¶ 0048, “An icon representing the localized point or instruments is shown on the display 52 within several two-dimensional image planes, as well as on three and four dimensional images and models.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to incorporate tracking feature into the above combination. The determination of obviousness is predicated upon the following findings: The prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Simon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using tracking features well-known and widely used in the area of CT imaging. 
System claim 13 contains limitations corresponding to system claim 3. Limitations are analyzed similarly. See above for detailed analysis. 

Claims 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Gregerson (U.S. PGPub 2008/0212743), Simon (U.S. PGPub 2008/0242978; provided by Applicant), and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 14, the above combination discloses the system of Claim 13, further comprising: a three-dimensional model reconstruction system operable to execute instructions to reconstruct a first model of a first anatomical structure based on the image data in the first anatomical phase and a second model of a second anatomical structure based on the image data in the second anatomical phase wherein the first model and the second model are registered to the patient. (See rejection of claim 4 and combination with Simon above in claim 12.)
wherein the first model and the second model are based on image data acquired in a single acquisition phase due to the selected path to minimize exposure to the patient. (Both Seppi and Licato teach that the first and second models are based on image data acquired during a single acquisition phase. Regarding the selected path to minimize exposure, Examiner notes this is a limitation describing an intended result of the system and not an actual step in the process. The application does not disclose determining a path which minimizes patient exposure, with a cost function or some other means; rather it simply mentions at ¶ 0041-0042 that this was one of the criteria the designers had in mind. As such variety of modes Seppi discloses related to image acquisition cover this limitation. Please see Seppi’s description of the variety of image acquisition paths around the patient at ¶ 0026-0027 and 0034, including those which result in fewer acquisitions. Please see rejection under 35 USC 112 second paragraph.)
Regarding claim 15, the above combination discloses the system of Claim 14, wherein the imaging system comprises: a detector positioned opposed to a source, the configurable annular gantry attached to the detector and the source unit to allow the detector and the source unit to move within the configurable annular gantry and relative to the patient, wherein the detector is operable to move relative to the patient based on a signal from the pump controller regarding timing of the injection of the contrast agent. (See rejection of claim 5.)
Regarding claim 16, the above combination discloses the system of Claim 15, wherein the source further comprises: a single x-ray source tube, a single switch interconnecting the single x-ray source tube and both of the first energy source and the second energy source; wherein the switch is operable to change the power to the single x-ray source tube by selectively powering the single x-ray source tube with either one of the first energy source and the second energy source, wherein the switch is operable to switch between the first energy source and the second energy source to allow for image data acquisition with both the first energy source and the second energy source substantially simultaneously at a selected imaging device position. (See rejection of claim 6.)
Regarding claim 17, the above combination discloses the system of Claim 15, wherein the imaging system further comprises: a cart having a set of wheels operable to allow the cart to move the configurable annular gantry and the attached detector and source from a first operating room to a second operating room. (See rejection of claim 7.)
Regarding claim 18, the above combination discloses the system of Claim 15, wherein the controller includes an imaging system controller configured to execute instructions to precisely control movement of the detector and the source to substantially automatically acquire image data of the patient and a pump controller to control injection of the contrast agent, wherein the imaging system controller and the pump controller are in communication. (See rejection of claims 8 and 1 and combination with Feuerlein above.)

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Gregerson (U.S. PGPub 2008/0212743), Simon (U.S. PGPub 2008/0242978; provided by Applicant), and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 19, the above combination discloses the a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (See rejection of claim 1), comprising: 
an imaging system having a configurable annular gantry in which a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters are moveably positioned; (see rejection of claims 1. Regarding an annular gantry see Feuerlein Fig. 3.)
a pump operable to inject a contrast agent into the patient in response to a pump instruction; (see rejection of claim 1.)
a controller in communication with the imaging system and the pump to provide the pump instruction to cause injection of the contrast agent related to the acquisition of the image data (see rejection of claim 1.)
an image data indexer, wherein the image data is collected of the patient over time and time stamped by the timer and the image data indexer is operable to execute instructions to determine whether a selected portion of the image data is regarding a first phase image data regarding a first anatomical phase or a second phase image data regarding a second anatomical phase based on at least one of the indexed time of the image data, prior knowledge of the physiology of the patient, and anatomy of the patient (see rejection of claim 3.)
and a three-dimensional model reconstruction system operable to execute instructions to reconstruct a first model with the first image phase image data and a second model with the second image phase image data, wherein the first model is of a first anatomical phase and a second model is of a second anatomical structure of a second anatomical phase, wherein the first anatomical phase is different and represents a different anatomical position from the second phase; (see rejection of claims 1 and 3.)
a cart having a set of wheels operable to allow the cart to move the configurable annular gantry and an attached detector and a source unit from a first operating room to a second operating room; (See rejection of claims 5 and 7.)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire the image data based upon the timing of the injection of the contrast agent and an optimal source path to acquire the image data at the first energy parameters and the second energy parameters. (see rejection of claim 3 and claim 12.)
wherein the optimal source path is operable to include image data acquisition and movement of at least one of the detector or the source in a non-symmetrical and non-360o rotation path relative to the patient to acquire image data of the patient; (See rejection of claim 1)
wherein the acquired image data is acquired at both the first energy parameters and the second energy parameters and is operable for reconstruction of the first model and the second model. (See rejection of claim 1)
Regarding claim 20, the above combination discloses the system of Claim 19, wherein the imaging system comprises: the detector positioned opposed to the source, a configurable annular gantry attached to the detector and the source to allow the detector and the source to move within the gantry and relative to the patient, wherein the detector is operable to move relative to the patient based on a signal from the pump controller regarding timing of the injection of the contrast agent. (see rejection of claim 5.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661